Title: From George Washington to James Rumsey, 8 August 1785
From: Washington, George
To: Rumsey, James



Sir:
Shanadoah Falls 8th Augt 1785.

As you have attended the President & Directors in their View and Examination of the River from the upper Part of the Seneca Falls to the Great Falls and from the flat water above to the flat water below the Shanadoah Falls, you are possessed not only of their Opinion of the Course in general to be improved and their idea of the manner of effecting ⟨the work, but also of their sentiments on many particular⟩ Spots—The President and Directors have no doubt could they personally attend the Work in its progress and see the River at those places in its different Situations they might in many Instances depart from their present Opinions—The Nature of the Work and our Situations make it therefore necessary to leave it in your discretion to vary from what you may have concieved our Opinion to be as to the Tract or manner of executing the Work. And we do it the more chearfully

as you seem to be equally impressed as Ourselves with the Importance of a straight Navigation and the Advantages of avoiding as far as well may be cross currents. The Opportunity you will have to watch the Water at different Heights and your Industry in examining more minutely the different obstructions, will enable you to exercise the discretionary Power left with you to your own Credit and our Satisfaction.
You are already apprised of our Change of Resolution as to the place of working the upper Party and the Reasons which induced that Change, and as effecting the Navigation through the Shenadoah and Seneca Falls will be immediately advantageous to a great Extent of Country you are not to consider yourself restricted to the Number of fifty Hands for each Party, but you are to employ as many as you have an Opportunity to engage and you can work to advantage so that the work may be expedited; but you must immediately, on exceeding one hundred in the whole give information to the President least any Disappointment should happen in the ready Payment of the Company’s Debts, which by all means is to be avoided—for the President & Directors, G. Washington
